Per Curiam.
The doctrine of merger applicable to a case like the present, was fully considered in Dougherty v. Jack, (5 Watts 456); Moore v. The Harrisburg Bank, (8 Watts 146); and Penington v. Coats, (6 Whart. 282); in the last of which it was said that merger depends generally, but not universally, on the intention of the party to be affected; that an intent to prevent it, is to be presumed wherever it was his interest that the term or encumbrance should not sink in the inheritance; and that such a consequence takes place only where it is indifferent to him. Such being the rule, it disposes of the case before us without more to do. The very object of the purchaser in taking an assignment of the judgment, was to protect his estate in the land; and if the consequence of the union be not unyielding, there never was a stronger case for equitable interference; consequently, the direction of the judge was entirely proper.
Judgment affirmed.